DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered. Claims 1-23 are pending.
 
Response to Arguments
3.	Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments that the robot 1d of Nishikawa is not moved to the location of the user S1 in Tokyo but is instead moved to the location of the mobile terminal 5 in Osaka (see pages 9-10 of Remarks), independent claims 1 and similarly cited claims 19 and 20 do not require the telepresence to move to the location of the administrator terminal. Rather, the telepresence robot of the present invention is instructed to move to a specific movement destination at a site where the transmitter is located at a first location within the site. Therefore, based on this interpretation of the claim language, the telepresence robot is instructed to move to a destination at the site, including moving to a location of a user in possession of the transmitter (this corresponds with the mobile terminal 5 located at the site Osaka). 
Regarding Applicant’s arguments that there is no rational basis to modify the mobile device 5 of Nishikawa to transmitting an initial communication request to a control terminal/administrator terminal because such modification would render the invention of Nishikawa useless (see page 11 of Remarks), the Office respectfully submits that such modification only further adds a feature of initiating a communication from the mobile terminal to administrator terminal. The modification does not affect or modify the operation of initiating a communication from the administrator terminal to the mobile terminal as taught in Nishikawa. For instance, in a case that the user in possession of the mobile terminal 5 needs urgent help from the administrator terminal, the user can initiate communication from the mobile terminal to the administrator terminal and this would not affect the invention of Nishikawa. An additional reference Magzimof et al. (US 2019/0187691 A1) is cited to teach the feature of “a transmitter being configured to receive and transmit an initial communication request performed by a user at the site to initiate communication with an administrator at an administrator terminal at a second location remote from the first location and configured to control movement of at least one telepresence robot” of claim 1 and similarly cited claims 19 and 20. 
With respect to the rejection of claim 3 over Nishikawa in view of Medina, Applicant’s arguments (see pages 11 and 12 of Remarks) have been carefully considered and are found to be unpersuasive. Specifically, Applicant argues that Medina does not teach “circuitry of a server outputs an operation start request to a specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value”. However, Medina teaches a power system 22 includes an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example if the battery is below a certain minimum threshold charge (paragraph [0031] of Medina). One of ordinary skill in the art would have recognized that when the power is cut from the robot in a case that the battery is below a certain minimum threshold, the robot can’t be operated. It is implied in Medina that the opposite of this is true. That is, when the battery is above a certain threshold, the robot remains operated. This teaching of Medina in combination with the teaching of “outputting an operation start request” of Nishikawa reads on the limitations of claim 3. The rejection of claim 3 is laid out in full below. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly cited claims 19 and 20 recite the limitation “the transmitter being configured to receive and transmit an initial communication request performed by a user at the site to initiate communication with an administrator at an administrator terminal at a second location remote from the first location and configured to control movement of at least one telepresence robot”. However, based on the broadest reasonable interpretation of the claim, it is unclear whether the transmitter is configured to control movement of the telepresence robot or the administrator terminal is configured to control movement of the telepresence robot. Therefore, this limitation renders the claims indefinite. 
Claims 2-18 and 21-23 are rejected for being dependent upon a previously rejected base claim.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 8, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2018/0213362 A1), hereinafter Nishikawa, in view of Magzimof et al. (US 2019/0187691 A1), hereinafter Magzimof, and further in view of Mascorro Medina et al. (US 2018/0043542 A1), hereinafter Medina. 
a.	Regarding claim 1 and similarly cited claims 19 and 20, Nishikawa discloses:
An information processing apparatus 3a (Fig. 9, “cloud server 3a”) for controlling an operation of a telepresence robot 1a-1n (Fig. 9) at a site (Figs. 9 and 11), the information processing apparatus 3a comprising: 
circuitry (Fig. 9) configured to 
receive notification information including device position information of a transmitter 5a-5m (Fig. 9) at a site (Fig. 2, “Osaka”) at a first location ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0164]; [0165], “The communicator 31 of the cloud server 3a receives the user position information items on the current positions of the communication destination users and the user identification information items on the communication destination users which are respectively sent from the mobile terminals 5a to 5m.”) …; 
output an operation start request for moving to a specific movement destination at the site, to a specific telepresence robot that is identified based on the device position information included in the received notification information and robot position information of the telepresence robot at the site ([0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”);
instruct the specific telepresence robot to move to the specific movement destination ([0175], [0176]); and 
start a remote communication between the administrator terminal 4 (Fig. 9, “communication device”) and the specific telepresence robot (Fig. 11, [0182], “The interactive connection processor 37 communicably connects the telepresence robot 1 of the communication destination and the communication device 4…”).
	Nishikawa fails to specifically disclose the transmitter being configured to receive and transmit an initial communication request performed by a user at the site to initiate communication with an administrator at an administrator terminal at a second location remote from the first location and configured to control movement of at least one telepresence robot; and the circuitry of the information processing apparatus is further configured to transmit a communication request to the administrator terminal configured to perform remote communication with the specific telepresence robot. 
	However, in the same field of endeavor, Magzimof teaches a transmitter being configured to receive and transmit an initial communication request performed by a user at the site to initiate communication with an administrator at an administrator terminal at a second location remote from the first location ([0055] “At step 202, a request for remote support is initiated at the vehicle 120. The request may be triggered by one of a plurality of different sources including, but not limited to, a decision by the control system of vehicle 120, a passenger request using one of call buttons and devices unit 126, or a request external to the vehicle 120, such as by a law enforcement official, or a traffic management system using a suitable sensor in unit 130.”; [0057]) and configured to control movement of at least one telepresence robot ([0059], [0061]-[0062] - Specifically. the remote support system 102 performs drive guidance support of the autonomous vehicle 120).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa to initiate communication with an administrator terminal at the transmitter, as taught by Magzimof. Such modification allows immediate control of the robot by the administrator terminal in a case of emergency requested by the user located near the robot.  
	Neither Nishikawa nor Magzimof explicitly teaches the circuitry of the information processing apparatus is configured to transmit a communication request to the administrator terminal configured to perform a remote communication with the specific telepresence robot. 
	However, in the same field of endeavor, Medina teaches a circuitry of the information processing apparatus is configured to transmit a communication request to the administrator terminal configured to perform a remote communication with the specific telepresence robot ([0039], “The robot 1 may be capable of communicating with a support station 2 through the computer network 3 and an operator network system 5.”; [0061], “The customer 70 may request a human representative or operator 80 to log onto the robot 1 by speaking to it or by operating the touch-screen device 19. The robot 1 will access the operator network system 5, and request the operator network system to connect it to one of the available operators. The operator network system 5 can use a search engine 150 to find all the available operators, and use dialing software 151 to simultaneously dial to all the available operators. The first responding operator will be connected to the robot 1 and the connected operator 80 can use a support station 2 to log onto the robot 1.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof, to transmit a communication request from a server to the administrator terminal, as taught by Medina. Such modification provides greater security and control of data transferring and reduces amount of data stored at the transmitter or the administrator terminal when establishing communication through the server instead of direct communication between the transmitter and the administrator terminal.  

b.	Regarding claim 2, Nishikawa further teaches: 
wherein the circuitry configured to determine the specific telepresence robot that is present at a position closest to the operation device based on the device position information included in the received notification information and the robot position information of a plurality of telepresence robots at the site ([0175], [0185]-[0186]), 
wherein the circuitry outputs the operation start request to the specific telepresence robot when the determined specific telepresence robot satisfies a given condition of the state of the telepresence robot ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”).

c.	Regarding claim 3, neither Nishkawa nor Magzimof specifically teaches wherein the given condition is a condition on remaining battery level of the telepresence robot, and wherein the circuitry outputs the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value.
However, in the same field of endeavor, Medina teaches wherein the given condition is a condition on remaining battery level of the telepresence robot ([0031], “the power system 22 may include an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example … if the battery is below a certain minimum threshold charge”), and 
wherein the circuitry outputs the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value ([0031], “the power system 22 may include an emergency cut-off circuit which may automatically, or manually, cut power from the robot 1 under certain circumstances, for example … if the battery is below a certain minimum threshold charge” – This indicates that when the battery of the robot is above a certain minimum threshold, the robot remains operable.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to output the operation start request to the specific telepresence robot when the remaining battery level of the specific telepresence robot is equal to or greater than a given value, as taught by Medina, in order to select a robot with sufficient battery level to perform a full operation without having to recharge during the operation, thus reducing operation time and improving efficiency.

d.	Regarding claim 4, Nishikawa further teaches: 
wherein the specific movement destination is a position of a user who has performed the operation to the transmitter ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the circuitry instructs the specific telepresence robot to move to the position of the user ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

e.	Regarding claim 5, Nishikawa further teaches:
wherein the specific movement destination is a position indicated by the device position information of the received transmitter ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the circuitry instructs the specific telepresence robot to move to the position of the transmitter ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

f.	Regarding claim 8, Nishikawa further teaches:
A telepresence robot 1a-1n capable of starting to operate in response to receiving a request from the information processing apparatus 3a of claim 1 (Figs. 1, 2, 9 and 11), comprising: 
another circuitry (Figs. 1 and 9) configured to 
acquire an operation start request from the information processing apparatus ([0175], “the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”; 
start to move the telepresence robot to a specific destination indicated by the acquired operation start request ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user, for example, within a distance of 1 meter or less from the identified communication destination user, and thereafter follows the identified communication destination user while keeping the distance.”); and 
start a remote communication with an administrator terminal in response to receiving a request from the administrator terminal when the movement of the telepresence robot is started (Fig. 11, [0182], “The interactive connection processor 37 communicably connects the telepresence robot 1 of the communication destination and the communication device 4, as well as implements the telepresence between the communication source user and the communication destination user using the communication device 4 and the telepresence robot 1 which is the nearest to the communication destination user by: sending a message and the like of the communication source user from the communication device 4 to the telepresence robot 1; and sending a message and the like of the communication destination user from the telepresence robot 1 to the communication device 4 (step S43)”).

g.	Regarding claim 11, Nishikawa further teaches:
wherein the another circuitry sets the position of the transmitter as the specific movement destination when the another circuitry acquires the operation start request from the information processing apparatus ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the another circuitry starts to move the specific telepresence robot to the set specific movement destination ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).

h.	Regarding claim 18, Nishikawa further teaches:
A site control system (Fig. 2, [0080], “the Osaka office has not only the user R1 but also many other users R2 to R6.”) comprising:
the information processing apparatus 3, 3a of claim 1 (Figs. 1 and 9); and
a telepresence robot configured to start an operation in response to receiving a request from the information processing apparatus ([0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”; [0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).	

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Magzimof and Medina, in view of Ito et al. (US 2017/0231022 A1).
Regarding claim 7, the combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein the circuitry receives the cancellation request of the remote communication from the operation device, and wherein the circuitry transmits cancellation information canceling the communication request to the administrator terminal.
However, in the same field of endeavor, Ito teaches wherein the circuitry receives the cancellation request of the remote communication from the operation device ([0261], “when no application is using the peripheral device Mj, the user terminal T2 determines that release of the pairing with the peripheral device Mj is possible. In this case, the user terminal T2 releases the pairing with the peripheral device Mj and transmits notification of pairing release completion to the management server 101.”), and 
wherein the circuitry transmits cancellation information canceling the communication request to the administrator terminal ([0261], “when no application is using the peripheral device Mj, the user terminal T2 determines that release of the pairing with the peripheral device Mj is possible. In this case, the user terminal T2 releases the pairing with the peripheral device Mj and transmits notification of pairing release completion to the management server 101.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to transmit cancelation request of remote communication from the operation device to the administrator terminal, as taught by Ito, in order to reduce power usage of remote communication between the robot and the administrator terminal in a case that the operation device no longer needs to communicate with the administrator terminal. 

9.	Claims 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Magzimof and Medina, in view of Kikkeri et al. (US 2013/0342652 A1).
a.	Regarding claim 9, Nishikawa further teaches:
an image capture device 11 (Fig. 1, “camera”) configured to capture an image of a user who has performed the operation to the transmitter when the another circuitry acquires the operation start request from the information processing apparatus ([0083], “The camera 11 captures an image of all users present around the telepresence robot 1 at any time or at regular time intervals, and outputs a data item on the captured image to the video obtainer 12. The data item on the captured image is used as a user determination data item for determining which users are present around the telepresence robot 1.”); and 
wherein the another circuitry sets a position of the user … as the specific movement destination ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”; [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”), and 
wherein the another circuitry starts to move the specific telepresence robot to the specific movement destination ([0176], “the telepresence robot in receipt of the movement order moves to around the identified communication destination user”).
The combination of Nishikawa, Magzimof, and Medina does not specifically teach the circuitry sets a position of the user included in the captured image as the specific movement destination.
However, in the same field of endeavor, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 

b.	Regarding claim 10, Niskikawa teaches the transmitter is possessed by the user ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”).
The combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein when the operation device is mounted on the telepresence robot, the another circuitry sets the position of the user included in the captured image as the specific movement destination.
However, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 
	Kikkeri does not specifically teach wherein the transmitter mounted on the telepresence robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, in view of Kikkeri, to set the position of the user included in the captured image as the specific movement destination when the transmitter is mounted on the telepresence robot, since it has been held that that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

c.	Regarding claim 12, Nishikawa further teaches:
wherein when the transmitter is disposed at a position in the site different from the telepresence robot ([0160], “mobile terminals 5a to 5m (hereinafter referred to as a mobile terminal 5) owned by the communication destination user”), the another circuitry sets the position of the transmitter as the specific movement destination ([0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”- Since the operation device/mobile terminal 5 is possessed by the communication destination user, the position of the operation device/mobile terminal 5 is the same as the position of the communication destination user).

d.	Regarding claim 13, Nishikawa further teaches wherein the operation starting request includes mounting state information indicating whether the transmitter … is disposed at the position different from the telepresence robot ([0163], “Each of the mobile terminals 5a to 5m is made, for example, of a smartphone or the like. Each mobile terminal 5 includes, at least, a position detector 51 and a communicator 52. The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5.”), 
…
wherein when the mounting state information indicates that the transmitter is disposed at the position in the site different from the telepresence robot, the another circuitry sets the position of the transmitter as the specific movement destination [0163], “The position detector 51 detects a user position information item on the current position of the communication destination user in possession of the mobile terminal 5. The communicator 52 sends the detected user position information item and the user identification information item on the communication destination user to the cloud server 3.”; [0175], “the robot position controller 65 refers to the neighborhood information DB 35 using the neighborhood information manager 34, and determines whether there exists a telepresence robot around the identified communication destination user, for example, within a certain distance from the identified communication destination user. In a case where no telepresence robot exists within the certain distance, the robot position controller 65 identifies a telepresence robot which is the nearest to the identified communication destination user, and sends the identified telepresence robot the movement order to move the telepresence robot to around the identified communication destination user.”).
The combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein when the transmitter is mounted on the telepresence robot, the another circuitry sets the position of the user included in the captured image as the specific movement destination.
However, Kikkeri teaches a circuitry sets a position of a user included in the captured image as the specific movement destination ([0025], “the tracking mode generally involves using a face detection method and the output from the color video camera to detect potential persons in an environment, as well as using a motion detection method and the output from the depth video camera to detect potential persons in the environment. The detection results obtained using the face and motion detection methods are fused and used to determine the location of one or more persons in the environment. The detected people are then tracked within the environment. This can involve moving the mobile robotic device if necessary to keep track of a detected person.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina to set a position of a user included in the captured image as a specific movement destination, as taught by Kikkeri, in order for the robot to keep track and follow the user while carry necessary items of the user so that these items are readily available no matter where the user is located. 
	Kikkeri does not specifically teach wherein the transmitter mounted on the telepresence robot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof, Medina, and Kikkeri, to set the position of the user included in the captured image as the specific movement destination when the transmitter is mounted on the telepresence robot, since it has been held that that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

10.	Claims 6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Magzimof and Medina, in view of Tsubota et al. (US 2018/0373239 A1).
Regarding claim 6, the combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request if the remote communication is not started when a given period of time elapses from a start of measuring time.
However, in the same field of endeavor, Tsubota teaches wherein the circuitry … cancel the communication request if the remote communication is not started when a given period of time elapses from a start of measuring time (Fig. 7, [0061], “If the login information is not correct or has not been received within a predetermined time, the process returns to step S702. Among the operation request candidates included in the operation request candidate list, another remote operation terminal device 41 or another simple terminal device 60 is selected in a predetermined priority order, and is sequentially notified of the login request.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to cancel the communication request if the remote communication is not started within a given period of time, as taught by Tsubota, in order to efficiently select another available remote operation device/administrator terminal to remotely operate the robot.
Yet, in the present embodiment of Tsubota, Tsubota does not specifically teach wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request.
However, in another embodiment of Tsubota, Tsubota teaches wherein the circuitry transmits, to the administrator terminal, cancel information to cancel the communication request (Fig. 6, [0049], “if the received login information does not match the authentication information stored in the storage device 203, that is, if the authentication is failed, the process proceeds to step S604, a message indicating that login is failed is transmitted to the remote operation terminal device 40 which has transmitted the login information, and the process returns to step S601.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings Nishikawa, as modified by Magzimof and Medina, to transmit the cancel information to cancel communication request, as taught by Tsubota, in order for the robot to attempt to reconnect with the administrator terminal, or to select another administrator terminal that is available to remotely operate the robot.

Regarding claim 14, the combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein the another circuitry starts to move the telepresence robot to a given reference position when the remote communication is terminated.
However, Tsubota teaches wherein the another circuitry starts to move the telepresence robot to a given reference position when the remote communication is terminated ([0066], “When a device which has performed login to the telepresence robot 20 in the emergency state is the remote operation terminal device 41, another telepresence robot 21 which has been remotely operated immediately before the occurrence of the emergency state is moved to a safe stand-by place prior to an proxy operation on the telepresence robot 20 in the emergency state.”; [0067], “when the telepresence robot 20 in the emergency state is moved to a safe place, it may be determined that the proxy remote operation has ended.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to move the telepresence robot to a given reference position when the remote communication is terminated, as taught by Tsubota, in order to move the robot to a safe place to avoid collision with objects/users surrounding the robot. 

Regarding claim 15, the combination of Nishikawa, Magzimof, and Medina does not specifically teach wherein the another circuitry notifies the communication state of the remote communication.
However, Tsubota teaches wherein the another circuitry notifies the communication state of the remote communication ([0031], “the state monitoring unit 224 monitors a communication situation between the telepresence robot 20 and the remote operation terminal device 40 that is remotely operating the telepresence robot 20. If the communication becomes impossible, if a communication failure occurs, or if a predetermined time has elapsed after the communication error has occurred, the state monitoring unit 224 determines that the state is the emergency state.”; [0032], “If the state monitoring unit 224 determines that the telepresence robot 20 is in the emergency state, the emergency notification unit 225 notifies of the emergency state of the telepresence robot 20 through the display screen or the status indicator lamp of the display device 205, or the speaker 208.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to configure the robot to notify the communication state of the remote communication, as taught by Tsubota. This modification enables a user or an operator to select another telepresence robot to perform the requested operation in a case the current telepresence robot is unable to perform the operation due to communication failure.  

Regarding claim 16, the combination of Nishikawa, Magzimof, and Medina does not specifically wherein the another circuitry emits light using a lamp to display the communication state distinguishably.
However, Tsubota teaches wherein the another circuitry emits light using a lamp to display the communication state distinguishably ([0031], “If the communication becomes impossible, if a communication failure occurs, or if a predetermined time has elapsed after the communication error has occurred, the state monitoring unit 224 determines that the state is the emergency state.”; [0032], “If the state monitoring unit 224 determines that the telepresence robot 20 is in the emergency state, the emergency notification unit 225 notifies of the emergency state of the telepresence robot 20 through the display screen or the status indicator lamp of the display device 205 … Specifically, the notification is made by displaying emergency notification information indicating the emergency state on the display screen of the display device 205, turning on or blinking the status indicator lamp, … On the display screen of the display device 205, a color of a screen display may be changed (for example, changed to a red screen display) so that the emergency state is easily recognized from the surroundings.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Nishikawa, as modified by Magzimof, Medina and Tsubota, to emit light using a lamp to display the communication state distinguishably, in order to easily recognize whether the robot is in an emergency state, e.g. communication failure or communication error, from the surroundings. 

Regarding claim 17, Nishikawa further teaches wherein the another circuitry displays information of an administrator who uses the administrator terminal, on a display ([0095], “The display 21 displays the video and the like of the communication source user.”).

11.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, as modified by Magzimof and Medina, and further in view of Sasaki et al. (US 2015/0334557 A1).
	a.	Regarding claim 21 and similarly cited claims 22 and 23, Nishikawa teaches a display (para. [0095], “display 21”.
	The combination of Nishikawa, Magzimof and Medina fails to specifically teach displaying, on a display, as calling history information, information identifying the transmitter that has received an operation from the user. 
	However, in the same field of endeavor, Sasaki teaches displaying, on a display, as calling history information, information identifying the transmitter that has received an operation from the user (Fig. 7, [0023] “The in-vehicle apparatus 100 transfers the history data and the telephone directory data from the mobile terminal 200 to the in-vehicle apparatus 100. Based on the history data transferred from the mobile terminal 200, the in-vehicle apparatus 100 displays a history list on a display 13.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Nishikawa, as modified by Magzimof and Medina, to display information identifying the transmitters as calling history information on a display, as taught by Sasaki. Such modification results in a system that provides visual information to user. Furthermore, the feature of displaying information on a display is old and well known in the art, and the content of information to be displayed merely serves as descriptive non-functional information and does not affect how the apparatus operates, thus does not provide an inventive concept to the claimed invention. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kokubo (US 2017/0237938 A1)
Wang et al. (US 2012/0197464 A1)
Shi (US 2018/0376073 A1)

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664